Citation Nr: 1100642	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a stomach 
condition.  

2.  Entitlement to service connection for herniated nucleus 
pulposus of cervical spine at C3-C4, with mild stenosis.

3.  Entitlement to service connection for disc degenerative 
changes, thoracolumbar spine.  

4.  Entitlement to an increased rating for the Veteran's service-
connected bilateral hearing loss.

5.  Entitlement to an effective date earlier than May 22, 2006 
for the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), to 
include entitlement to an effective date earlier than May 22, 
2006 for the award of a 70 percent evaluation for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Nephew


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to September 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of November 2004 and March 2007 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia Regional 
Office (RO). 

The Veteran and his nephew testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in November 2010.  
A transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to service connection for a stomach 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a stomach 
condition was originally denied in July 1981 on the basis that 
the Veteran's service treatment records did not show that he 
suffered from a chronic stomach condition while in service.  The 
Veteran did not initiate an appeal of this decision.  

2.  The additional evidence presented since the prior final 
decision raises a reasonable possibility of substantiating the 
Veteran's previously denied claim for a stomach condition.

3.  Over the course of the entire appeals period, the Veteran's 
service-connected PTSD has been productive of occupational and 
social impairment with deficiencies in most areas.  

4.  The Veteran's service-connected PTSD rendered him unable to 
secure or follow a substantially gainful occupation as of 
September 30, 2003.  

5.  On November 16, 2010 - prior to the promulgation of a 
decision in the appeal - the Board received notification from the 
Veteran that a withdrawal of the appeals for service connection 
for his claimed cervical and thoracolumbar spine conditions and 
his appeal for an increased rating for his service-connected 
bilateral hearing loss was requested.


CONCLUSIONS OF LAW

1.  The prior RO decision of July 1981 denying entitlement to 
service connection for a stomach condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a stomach 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

3.  The criteria for an initial rating of 70 percent for PTSD 
effective from  
September 30, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2010).

4.  The criteria for an effective date of September 30, 2003 for 
the award of a TDIU have been met. 38 U.S.C.A. §§ 5110, 5101 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.16 (2010).

5.  The criteria for withdrawal of a Substantive Appeal in regard 
to the issues of service connection for the Veteran's claimed 
cervical and thoracolumbar spine conditions and an increased 
rating for the Veteran's service-connected bilateral hearing loss 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant his 
previously denied claim for service connection for a stomach 
condition.  He asserts that on the basis of evidence he has now 
submitted, he meets the legal and factual criteria for service 
connection for this claim.

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for a stomach 
condition in February 1981.  After he underwent a VA examination, 
the RO determined that there was no evidence that the Veteran 
suffered from a chronic stomach condition in service.  It thus 
denied the Veteran's claim in a July 1981 rating decision.  As 
the Veteran did not initiate an appeal of this decision, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran thereafter sought to reopen his claim for service 
connection for a stomach condition in a May 2006 filing.  In a 
March 2007 rating decision, the RO determined that the Veteran 
had not submitted new and material evidence sufficient to reopen 
his claim.  The Veteran filed a timely Notice of Disagreement, 
and the RO issued a Statement of the Case in January 2008.  The 
Veteran filed a timely Substantive Appeal.  The RO issued two 
Supplemental Statements of the Case, and the Veteran and his 
nephew testified at a Travel Board hearing in November 2010.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran has submitted much in the way of new evidence since 
his previous final denial.  As the Board determines that he has 
submitted new and material evidence, however, only that which is 
most pertinent is discussed here.

In his November 2010 Travel Board hearing, the Veteran discussed 
his claimed stomach condition.  He stated that he sought 
treatment for a stomach condition while in service.  He further 
claimed that he continued to suffer from that condition through 
the rest of his active service, and that he suffers from a 
stomach condition today. 

The Board both finds the Veteran competent to offer this 
testimony and finds his testimony to be credible for purposes of 
reopening.  As the Veteran's claim was previously denied because 
there was no evidence that he suffered from a chronic stomach 
condition while in service, his testimony that he did in fact 
suffer from such a condition throughout his service and 
thereafter speaks directly to the reason for the previous final 
denial.  

The Board notes that there is evidence indicating that the 
stomach condition from which the Veteran currently suffers and 
that which he suffered in service may not be the same or may not 
be causally related to one another.  The Board is required, 
however, to resolve reasonable doubt in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002).  In doing so here, the Board 
determines that the Veteran's testimony is new and material, and 
that the Veteran's claim should be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

II.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  The effective 
date for an award of increased disability compensation is the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred if a claim is received within 
1 year from such date otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2010).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  As indicated, 
the effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a 
rating may be assigned where the schedular rating is less than 
total, and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of 
nonservice-connected or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency, such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment - defined as when a Veteran's earned annual income 
does not exceed the poverty threshold for one person - shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16.

The Veteran is currently service connected for three 
disabilities: PTSD, rated as 50 percent disabling from September 
30, 2003 to May 22, 2006 and as 70 percent disabling thereafter; 
tinnitus, rated as 10 percent disabling; and bilateral hearing 
loss, rated as 10 percent disabling from September 30, 2003 to 
February 14, 2006, as 20 percent disabling from February 2006 to 
November 1, 2006, and as 40 percent disabling after May 2010.  

At this point, a review of the history of the Veteran's claim is 
instructive.  The Veteran sought service connection for PTSD in a 
September 2003 claim.  The Veteran was service connected for his 
PTSD at a 50 percent rate in a November 2004 rating decision.  
Though the Veteran had twice sought service connection for an 
acquired psychiatric disorder prior to this decision, those 
earlier claims were denied.  After the November 2004 rating 
decision granting service connection for PTSD, the Veteran 
expressed, in an April 2005 letter, his dissatisfaction with his 
rating and that he considered himself totally disabled because of 
his PTSD.  Following this claim, the Veteran underwent a VA PTSD 
examination in October 2006.  The RO relied on the results of 
this examination in a March 2007 rating decision that increased 
the Veteran's rating for PTSD to 70 percent and granted a TDIU.  
These awards were made effective from correspondence received at 
the RO in May 2006 from the Veteran.  The Board construes the 
Veteran's subsequent contentions as expressing satisfaction with 
the benefits awarded, but disagreeing with their effective dates.  

After reviewing the Veteran's claims file, the Board determines 
that the criteria for a 70 percent rating for the Veteran's PTSD 
were met as of September 30, 2003.  The Board notes that the 
Veteran has undergone three VA PTSD examinations: first in 
September 2004, next in August 2005, and most recently in October 
2006.  These examinations are notable for the amount of agreement 
between them; indeed, the examiners recorded Global Assessment of 
Functioning scores of 45, 50, and 45 respectively.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) (a GAF 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness).  A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  These scores, along with the consistent 
symptomatology noted by the VA examiners, warrant a 70 percent 
rating for the entire appeals period, and the Veteran's 70 
percent rating should be effective not as of May 22, 2006, but as 
of September 30, 2003.  

Given that the Board has extended the Veteran's 70 percent rating 
for PTSD back to September 30, 2003, the Board must now determine 
whether the Veteran meets the criteria for a TDIU as of that date 
as well.  See Rice, 22 Vet. App. at 455.  

The Board finds ample evidence in the Veteran's three VA PTSD 
examinations to conclude that the Veteran was unemployable as a 
result of his PTSD prior to the effective date currently 
assigned.  Indeed, as the Board has determined that the Veteran 
met the criteria for a 70 percent rating for hit PTSD as of the 
date of his September 30, 2003 claim, the Board determines that 
the Veteran meets the criteria for a TDIU as of this date as 
well.  

The Board may not, however, extend the effective date of the 
Veteran's award of a TDIU to any date prior to September 30, 
2003.  In his November 2010 Travel Board hearing and in various 
letters sent to the RO, the Veteran contends that he has been 
suffering from PTSD for many years and that he was unemployable 
long before he filed his September 2003 claim.  VA is bound, 
however, by the applicable laws and regulations governing the 
effective dates for awards of service connection and increased 
ratings, which do not permit an award of the benefits at issue 
prior to the claim seeking them, i.e., September 30, 2003.  

In summary, after reviewing the Veteran's claims file and medical 
records, the Board determines that the criteria for a 70 percent 
evaluation for PTSD and TDIU benefits were met effective the date 
of the Veteran's September 2003 claim for those benefits, and 
that an effective date of September 30, 2003 for them should be 
established.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2010).

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

First, with respect to the Veteran's claims for an earlier 
effective date, VA has met its duty to notify for this claim.  
The RO granted the Veteran's underlying claims, and he is now 
appealing the downstream issues of the effective date that was 
assigned.  Therefore, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Next, with regard to the Veteran's claim for service connection 
for a stomach condition, by virtue of this decision, the Board is 
reopening the Veteran's claim.  As the Board is taking an action 
favorable to the Veteran, there can be no possibility of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An 
extended discussion of the duties to notify and assist is thus 
unnecessary.  

IV.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204. 

On November 16, 2010, prior to the Veteran's Travel Board 
hearing, the Veteran's representative notified the Board that the 
Veteran wished to withdraw his claims for service connection for 
his claimed cervical and thoracolumbar spine conditions and an 
increased rating for his service-connected bilateral hearing 
loss.  There thus remain no allegations of error of fact or law 
for appellate consideration of these issues.  Accordingly, the 
Board does not have jurisdiction to review these claims, and they 
are dismissed.  


ORDER

The Veteran's claim for service connection for a stomach 
condition is reopened, and to this extent only, the appeal is 
granted.  

An effective date of September 30, 2003 for the award of an 
initial 70 percent evaluation for PTSD is granted.

An effective date of September 30, 2003 for the award of a TDIU 
is granted. 

The appeal of the claim of entitlement to service connection for 
herniated nucleus pulposus of cervical spine at C3-C4, with mild 
stenosis is dismissed.

The appeal of the claim of entitlement to service connection for 
disc degenerative changes, thoracolumbar spine is dismissed.

The appeal of the claim for an increased rating for the Veteran's 
service-connected bilateral hearing loss is dismissed.


REMAND

Having reopened the Veteran's claim for entitlement to service 
connection for a stomach condition, the Board must now determine 
whether service connection for this claim is warranted.  As the 
Board lacks sufficient evidence to decide the Veteran's claim, it 
must be remanded.

The Board notes that the Veteran complained of suffering from a 
stomach condition both in service and thereafter.  There is, 
however, no medical evidence linking the Veteran's current 
condition to his active service complaints.  A VA examination is 
thus required to resolve this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and etiology of his claimed 
stomach condition.  

The examiner should be provided the claims 
file, and it should be noted in the report 
the examiner provides that the file was 
reviewed.  All indicated studies should be 
conducted.

The examiner is then asked to state whether 
the Veteran currently suffers from a stomach 
condition.  If the examiner finds that the 
Veteran is currently suffering from a stomach 
condition, then the examiner is asked to 
provide an opinion as to its etiology, 
stating whether it is at least as likely as 
not (i.e. at least a 50 percent probability) 
that the Veteran's current disability had its 
onset in, or is otherwise causally related to 
his active service and the stomach problems 
that the Veteran experienced therein.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


